Per Curiam.

The cause has been submitted on the transcript of docket and journal entries and the original papers filed in the Court of Appeals. There being no bill of exceptions, this court cannot say that there was no substantial evidence warranting the Court of Appeals in reaching the conclusion it did. On appeal on questions of law, all reasonable presumptions consistent with the record will be indulged in favor of the validity of the judgment under review and of the regularity and legality of the proceeding below.
The judgment of the Court of Appeals is affirmed.

Judgment afirmed.

Weygandt, C. J., Zimmerman, Stewart, Taft, Matthias, Beil and Herbert, JJ., concur.